—Order, Supreme Court, New York County (Jane Solomon, J.), entered August 23, 1999, which, inter alia, granted defendant’s motion to vacate her default in answering the complaint and to dismiss the action for lack of jurisdiction to the extent of vacating the default and permitting defendant to plead lack of jurisdiction in her answer, unanimously affirmed, without costs.
The default was properly vacated upon defendant’s timely demonstration of reasonable excuse therefor and a meritorious defense. Concur — Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.